DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-4 are in condition for allowance because the prior art does not teach or suggest the claimed fuel cell system that comprises a fuel cell in which a plurality of cells is stacked; a cathode gas supply unit configured to supply a cathode gas to the fuel cell; a voltage sensor configured to measure a voltage of the fuel cell; and a control unit configured to maintain the voltage of the fuel cell within a predetermined range by controlling a supply amount of the cathode gas during low-load operation in which a load is lower than in normal operation, wherein the control unit is configured to determine that there is a cross-leakage abnormality in the fuel cell when the supply amount of the cathode gas required to maintain the voltage of the fuel cell within the predetermined range exceeds a predetermined criterial threshold value during the low-load operation.
	The closest prior art is considered to be Yamanaka et al. (US 2019/0267646). Yamanaka et al. teach  a fuel cell system comprising a fuel cell in which a plurality of cells are stacked; a voltage sensor configured to measure a cell voltage of the fuel cell; and a pressure sensor configured to measure an anode gas pressure in the fuel cell, wherein when the cell voltage is lower than a predetermined threshold voltage in a state in which an amount of supply of cathode gas to the fuel cell is secured, and a rate of decrease in the anode gas pressure is larger than a predetermined threshold rate, it is determined that a cross leak abnormality has occurred in the fuel cell. Yamanaka et al. however do not teach or suggest a fuel cell system comprising the control unit limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724